Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked with his initials MJC by Commodity Specialist Michael J. Cassotta on the invoices covered by the protests enumerated above, assessed with duty at the rate of 10 cents per dozen pieces plus 25 per centum ad valorem under Item 533.31, Tariff Schedule of the United States or at the rate of 4 cents per dozen pieces plus 20 per centum ad valorem under Item 534.87 or at the rate of 10 cents per dozen pieces plus 22 per centum ad valorem under Item 533.37 consists of articles chiefly used for preparing, serving or storing food or beverages and which are of fine-grained earthenware having a reddish-colored body and a lustrous glaze which on teapots, may be any color, but which, on other articles, is mottled, streaked, or solidly colored brown to black with metallic oxide or salt, as provided in Item 533.14 and 533.16 T.S.U.S.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated above be submitted on the basis of this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
Accepting this stipulation as an agreed statement of facts, we hold that the merchandise represented by the items marked with the letter “A,” and with the initials of the commodity specialist on the invoices covered by the entries and protests, recited in schedule A, attached hereto and made a part of this decision, consists of articles chiefly used for preparing, serving, or storing food or beverages, of fine grained earthenware having a reddish-colored body and a lustrous glaze which on teapots may be any color, but which, on other articles, is mottled, streaked, or solidly colored brown to black with metallic oxide or salt, dutiable, if valued not over $1.50 per dozen articles, under TSUS item 533.14 or, if valued over $1.50 per dozen articles, under TSUS item 533.16.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.